Citation Nr: 1216555	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service with the United States Army from July 1955 to September 1957.  He died in December 2008; the appellant is his surviving spouse.

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In March 2011, the appellant testified at a personal hearing held before a Veterans Law Judge via videoconference from the RO.  Members of her family observed.  A transcript of the hearing is associated with the claims file.

In an April 2011 decision by the Veterans Law Judge who presided over the March 2011 hearing, the Board denied entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151, and remanded the above claims for further development.

Prior to the filing of the appellant's claims, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A.  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  

The Veteran died in December 2008, and the appellant would therefore be eligible for substitution.  Her filing of a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child, is considered a request for substitution.  Fast Letter 10-30 (Aug. 10, 2010).  The RO has taken no action on this request, and it is therefore referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012 correspondence, the appellant was informed that the Judge who presided over her March 2011 hearing was no longer employed by the Board.  She was therefore offered the opportunity for a new hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  In correspondence received in March 2012, she requested an additional hearing to be held via videoconference from the RO.

Because the Board may not proceed with an adjudication of the appellant's claims without affording her an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Schedule the appellant for a videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

